PER CURIAM.
Appellant challenges the denial of his motion to suppress statements he made *631concerning charges of burglary and dealing in stolen property. We affirm on the authority of Hindenberger v. State, 581 So.2d 633 (Fla. 4th DCA 1991), which held that the investigating officer’s attempt to initially establish rapport with defendant prior to giving Miranda warnings did not taint portions of defendant’s statement made after warnings were given.
Similarly, in this case, we cannot conclude that the detective’s initial pre-Mi-randa conversation with appellant involved any coercive or improper police tactics, rendering appellant’s ipost-Miranda confession inadmissable.
WARNER, C.J., SHAHOOD and TAYLOR, JJ., concur.